Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered May 11, 1990, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was originally sentenced to five years’ probation upon his conviction of criminal possession of a controlled substance in the third degree. Defendant contends on this appeal that the IV2 to 5-year prison sentence he received upon the revocation of his probation was harsh and excessive. Defendant admitted that he violated the terms of his probation, including the use of cocaine. Given this admission and the fact that the sentence imposed was consistent with the plea agreement, we find no basis to disturb the sentence imposed by County Court (see, People v Battaglia, 179 AD2d 841, lv denied 79 NY2d 943; People v Maye, 143 AD2d 483, lv denied 73 NY2d 788).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.